DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 06/19/2021 is acknowledged.

Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/19/2021.

Claim Objections
Claim 1 is objected to because of the following informalities: In Line 1, the limitation reading “The patch case using a thermoplastic as a material” should read --A patch case comprising a thermoplastic polymer material--.  Appropriate correction is required for clarity and to avoid issues of 112 indefiniteness.

Claim 4 is objected to because of the following informalities: In Line 2, the limitation reading “a clasp or screw” should read --a clasp or a screw--.  Appropriate correction is required for clarity.

Claim 7 is objected to because of the following informalities: In Lines 1-2, the limitation reading “as claimed in claim 1, feature in that it has” is grammatically incorrect and should be rewritten to avoid 112 indefiniteness.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: In Line 2, the limitation reading “a clasp or screw” should read --a clasp or a screw--.  Appropriate correction is required for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the micro-sealable material" 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the heat sealable material of the support film" in Line 2.  There is insufficient antecedent basis for “the heat sealable material” in Claim 3. Appropriate correction and/or clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the break strength" in Line 2.  There is insufficient antecedent basis for “the break strength” in Claim 5. Furthermore, the limitation reading “the break strength of the heat fusion portion is 0.01 to 20 N” in Line 2 is being found indefinite where break strength is measured as units of force per cross-sectional area. Appropriate correction and/or clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the front face of the applicator" in Lines 2-3.  There is insufficient antecedent basis for “the front face” and “the applicator” in Claim 7. Furthermore, the limitation reading “feature in that it has a clasp or screw” is being found indefinite wherein it is unclear what is being attached by a screw or a clasp to an applicator, the patch case or the microneedle patch. For purposes of examination, examiner is interpreting Claim 7 as though the microneedle patch is attached by a clasp or a screw to the applicator. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quan et al. (USPGPub 2014/0339117). 

Re Claim 1, Quan discloses a patch case (30) comprising a thermoplastic polymer material (Quan ¶ 0047), holding a microneedle patch (10) comprising support film (Quan ¶ 0053 - heat-sealable film) which is heat-sealable to the thermoplastic polymer material (Quan ¶ 0047-0053).

Re Claim 2, Quan discloses wherein the thermoplastic polymer material and the micro-sealable material of the support film are both polyolefins (Quan ¶ 0047-0053 - wherein polyethylene is a polyolefin).

Re Claim 3, Quan discloses wherein the thermoplastic polymer material and the heat-sealable material of the support film are the same thermoplastic polymers (Quan ¶ 0047 and 0053-0054 - both made of polyethylene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (USPGPub 2014/0339117) in view of Kato (USPGPub 2016/0121092).

Re Claim 4, Quan discloses all of the limitations of Claim 1. Quan fails to disclose wherein the microneedle patch is attached to the underside of the edge of the patch case by thermal fusion. Kato discloses a microneedle patch (10) (as seen in Kato Fig. 1) and patch case (20) wherein the microneedle patch (10) is attached to the underside of an edge of the patch case (20) by thermal fusion for fixing the microneedle patch to the patch case (Kato ¶ 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the patch case of Quan to have the microneedle patch attached to the underside of the edge of the patch case by thermal fusion as disclosed by Kato for fixing the microneedle patch to the patch case.

Re Claim 6, Quan in view of Kato disclose all of the limitations of Claim 4. In Claim 4, Kato discloses wherein the microneedle patch is attached to the underside of the edge of the patch case by thermal fusion for fixing the microneedle patch to the patch case. However, Quan in view of Kato do not disclose wherein a thermal fusion pattern is three or more points of multiple-point fusion, dashed-line fusion, solid-line fusion, or full-feature fusion. Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. One of ordinary skill in the art before the effective filing date of the present invention would have configured the thermal fusion of Quan in view of Kato to have a thermal fusion pattern being three or more points of multiple-point fusion, dashed-line fusion, solid-line . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (USPGPub 2014/0339117) in view of Nagai et al. (USPGPub 2019/0083769).

Re Claim 7, Quan discloses all of the limitations of Claim 1. However, Quan does not disclose wherein the patch case holding a microneedle patch comprises a clasp or a screw for attachment to the front face of an applicator. Nagai discloses a microneedle patch (3) and an applicator (1) (Nagai Fig. 6) wherein a patch case (43, 31) holding the microneedle patch (3) comprises a clasp (47) for attachment to the front face of the applicator (1) thus preventing the need for adhesives (Nagai ¶ 0092, Fig. 6 - magnetic clasp). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the patch case holding a microneedle patch of Quan to comprise a clasp for attachment to the front face of an applicator as disclosed by Nagai thus preventing the need for adhesives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/13/2021